Exhibit 10.3

 

LOCKHEED MARTIN CORPORATION

DEFERRED MANAGEMENT INCENTIVE

COMPENSATION PLAN

 

(As Amended and Restated Effective January 1, 2005)

 

ARTICLE I

 

PURPOSES OF THE PLAN

 

The purposes of the Lockheed Martin Corporation Deferred Management Incentive
Compensation Plan (the “Deferral Plan’) are to provide certain key management
employees of Lockheed Martin Corporation and its subsidiaries (the “Company”)
the opportunity to defer receipt of (i) Incentive Compensation awards under the
Lockheed Martin Corporation Management Incentive Compensation Plan (the “MICP”)
and (ii) Long Term Incentive Award payments under the Lockheed Martin
Corporation 1995 Omnibus Performance Award Plan (the “Omnibus Plan”) and the
Lockheed Martin Corporation 2003 Incentive Performance Award Plan (the “IPA
Plan”). Providing this opportunity to defer income under the Deferral Plan will
encourage key employees to maintain a financial interest in the Company’s
performance. Except as expressly provided hereinafter, the provisions of this
Deferral Plan and the MICP, the Omnibus Plan and the IPA Plan shall be construed
and applied independently of each other.

 

The Deferral Plan applies solely to MICP awards and Long Term Incentive Award
payments under the Omnibus Plan and the IPA Plan and expressly does not apply to
any special awards which may be made under any of the Company’s other incentive
plans, except and to the extent specifically provided under the terms of such
other incentive plans and the relevant awards.

 

The Deferral Plan is amended and restated, effective January 1, 2005, in order
to comply with the requirements of Code section 409A. This amendment and
restatement of the Deferral Plan shall apply only to the portion of a
Participant’s Account Balance that is earned or becomes vested on or after
January 1, 2005 (and any earnings attributable to that portion). The portion of
a Participant’s Account Balance that was earned and vested prior to January 1,
2005 (and any earnings attributable to that portion) shall be governed by the
terms of the Deferral Plan in effect on December 31, 2004, which is attached
hereto as Appendix A.

 

ARTICLE II

 

DEFINITIONS

 

Unless the context indicates otherwise, the following words and phrases shall
have the meanings hereinafter indicated:

 

1. ACCOUNT — The bookkeeping account maintained by the Company for each
Participant which is credited with the Participant’s Deferred Compensation and
earnings (or



--------------------------------------------------------------------------------

losses) attributable to the investment options selected by the Participant, and
which is debited to reflect distributions and forfeitures; the portions of a
Participant’s Account allocated to different investment options and the portions
attributable to the deferral of Incentive Compensation awards and Long Term
Incentive Award payments will be accounted for separately.

 

2. ACCOUNT BALANCE — The total amount credited to a Participant’s Account at any
point in time, including the portions of the Account allocated to each
investment option.

 

3. AWARD YEAR — As to Incentive Compensation, the calendar year with respect to
which an Eligible Employee is awarded Incentive Compensation; as to a Long Term
Incentive Award payment and the related Company Deferral, the first calendar
year in the Performance Period for which the Long Term Incentive Award is
effective with respect to an Eligible Employee.

 

4. BENEFICIARY — The person or persons (including a trust or trusts) validly
designated by a Participant, on the form provided by the Company, to receive
distributions of the Participant’s Account Balance, if any, upon the
Participant’s death. In the absence of a valid designation, or if the designated
Beneficiary has predeceased the Participant, the Participant’s Beneficiary shall
be the personal representative of the Participant’s estate in the event of a
Participant’s death. A Participant may amend his or her Beneficiary designation
at any time before the Participant’s death.

 

5. BOARD — The Board of Directors of Lockheed Martin Corporation.

 

6. COMMITTEE — The committee described in Section 1 of Article VIII.

 

7. COMMON STOCK — The $1.00 par value common stock of the Company.

 

8. COMPANY — Lockheed Martin Corporation and its subsidiaries.

 

9. COMPANY DEFERRALS — The amount deferred by the Company, and not at the
election of the Participant, for the two-year period following the end of a
Performance Period for a Long Term Incentive Award.

 

10. COMPANY STOCK INVESTMENT OPTION — The investment option under which the
amount credited to a Participant’s Account will be based on the market value and
investment return of the Company’s Common Stock.

 

11. DEFERRAL AGREEMENT — The written agreement executed by an Eligible Employee
on the form provided by the Company under which the Eligible Employee elects to
defer Incentive Compensation for an Award Year or a Long Term Incentive Award
and any related Company Deferral for an Award Year.

 

12. DEFERRAL PLAN — The Lockheed Martin Corporation Deferred Management
Incentive Compensation Plan, adopted by the Board on July 27, 1995, and as
amended from time to time.

 

- 2 -



--------------------------------------------------------------------------------

13. DEFERRED COMPENSATION — The amount of Incentive Compensation credited to a
Participant’s Account under the Deferral Plan and the amount of any Long Term
Incentive Award payment credited to a Participant’s Account under the Deferral
Plan (other than Company Deferrals).

 

14. ELIGIBLE EMPLOYEE — An employee of the Company who is a participant in the
MICP or who receives a Long Term Incentive Award under the Omnibus Plan or the
IPA Plan and who has satisfied such additional requirements for participation in
this Deferral Plan as the Committee may from time to time establish. In the
exercise of its authority under this provision, the Committee shall limit
participation in the Plan to employees whom the Committee believes to be a
select group of management or highly compensated employees within the meaning of
Title I of the Employee Retirement Income Security Act of 1974, as amended.

 

15. EXCHANGE ACT — The Securities Exchange Act of 1934.

 

16. INCENTIVE COMPENSATION — The MICP amount granted to an employee for an Award
Year.

 

17. IPA PLAN — The Lockheed Martin Corporation 2003 Incentive Performance Award
Plan.

 

18. INTEREST OPTION — The investment option under which earnings will be
credited to a Participant’s Account based on the interest rate applicable under
Cost Accounting Standard 415, Deferred Compensation.

 

19. LONG TERM INCENTIVE AWARD—A long term incentive award granted to an employee
under the Omnibus Plan or the IPA Plan.

 

20. MICP — The Lockheed Martin Corporation Management Incentive Compensation
Plan.

 

21. OMNIBUS PLAN—The Lockheed Martin Corporation 1995 Omnibus Performance Award
Plan.

 

22. PARTICIPANT — An Eligible Employee for whom Incentive Compensation or a Long
Term Incentive Award payment has been deferred for one or more years under this
Deferral Plan; the term shall include a former employee whose Deferred
Compensation has not been fully distributed.

 

23. PAYMENT DATE — As to any Participant, the January 15 or July 15 on or about
on which payment to the Participant is to be made or to begin in accordance with
Article V.

 

24. PERFORMANCE PERIOD—The period set forth in a Long Term Incentive Award over
which the Company’s performance is measured by reference to total stockholder
return to determine whether any payment will be made under such Long Term
Incentive Award.

 

- 3 -



--------------------------------------------------------------------------------

25. SECTION 16 PERSON — A Participant who is subject to the reporting and
short-swing liability provisions of Section 16 of the Securities Exchange Act of
1934 on the date a Deferral Agreement or other election form is delivered to the
Company in accordance with the terms of this Deferral Plan.

 

26. SUBSIDIARY — As to any person, any corporation, association, partnership,
joint venture or other business entity of which 50% or more of the voting stock
or other equity interests (in the case of entities other than corporation), is
owned or controlled (directly or indirectly) by that entity, or by one or more
of the Subsidiaries of that entity, or by a combination thereof.

 

27. TRADING DAY — A day upon which transactions with respect to Company Common
Stock are reported in the consolidated transaction reporting system.

 

ARTICLE III

 

ELECTION OF DEFERRED AMOUNT

 

1. Timing of Deferral Elections.

 

(a) Incentive Compensation. An Eligible Employee may elect to defer Incentive
Compensation for an Award Year by executing and delivering to the Company a
Deferral Agreement no later than June 30 of the Award Year.

 

(b) Long Term Incentive Awards and Company Deferrals. An Eligible Employee may
elect to defer the payment of a Long Term Incentive Award and a Company Deferral
for an Award Year by executing and delivering to the Company a Deferral
Agreement no later than October 31 of the Award Year or such other date
established by the Committee in accordance with Internal Revenue Code section
409A.

 

(c) Irrevocability of Elections. No Eligible Employee shall have the right to
modify or revoke a Deferral Agreement for an Award Year after the applicable
deadline described in Section 1(a) and Section 1(b) of this Article III for
delivering a Deferral Agreement to the Company for such Award Year, provided no
Section 16 Person shall have the right to modify or revoke a Deferral Agreement
after such applicable deadline or, if earlier, after the date the agreement has
been delivered to the Company. The Committee may establish policies and
procedures to determine when a Deferral Agreement or other election called for
under this Plan has been delivered to the Company. Each Deferral Agreement shall
apply only to amounts deferred in that Award Year and a separate Deferral
Agreement must be completed for each Award Year for which an Eligible Employee
defers Incentive Compensation or a Long Term Incentive Award.

 

- 4 -



--------------------------------------------------------------------------------

2. Amount of Deferral Elections. An Eligible Employee’s deferral election may be
stated as:

 

(a) a dollar amount which is at least $5,000 and is an even multiple of $1,000;

 

(b) the greater of $5,000 or a designated percentage of the Eligible Employee’s
Incentive Compensation or Long Term Incentive Award payment;

 

(c) the excess of the Eligible Employee’s Incentive Compensation or Long Term
Incentive Award payment over a dollar amount specified by the Eligible Employee;
or

 

(d) all of the Eligible Employee’s Incentive Compensation or Long Term Incentive
Award payment.

 

An Eligible Employee’s deferral election shall be effective only if the
Participant is awarded, in the case of Incentive Compensation, at least $10,000
of Incentive Compensation for that Award Year, or in the case of Long Term
Incentive Award, at least $10,000 is payable to the Participant in cash at the
conclusion of the Performance Period applicable to a Long Term Incentive Award
payment. In addition, in the case of a deferral election under paragraph (c) of
this Section 2, an Eligible Employee’s deferral election shall be effective only
if the resulting excess amount is at least $5,000.

 

3. Effect of Taxes on Deferred Compensation. The amount that would otherwise be
deferred and credited to an Eligible Employee’s Account will be reduced by the
amount of any tax that the Company is required to withhold with respect to the
Deferred Compensation. The reduction for taxes shall be made proportionately out
of amounts otherwise allocable to the Interest Option and the Company Stock
Investment Option.

 

4. Multiple Awards. In the case of an Eligible Employee who receives more than
one Long Term Incentive Award with respect to the same Performance Period, the
elections made by the Eligible Employee under this Article III as well as under
Articles V and VI for the first Long Term Incentive Award granted to the
Eligible Employee with respect to a Performance Period shall be deemed to be the
elections made by that Eligible Employee for any other Long Term Incentive
Awards granted to that Eligible Employee with respect to that same Performance
Period.

 

5. Company Deferrals. Pursuant to the terms of the Long Term Incentive Awards,
50% of the amount payable at the end of the Performance Period will be
automatically deferred until the second anniversary of the last day of the
Performance Period with respect to a particular award. The Company may establish
an account for Company Deferrals under the Company Stock Investment Option of
this Deferral Plan. However, the terms governing the Company Deferrals will be
governed for the two year period of deferral by the terms of the award agreement
entered into under the Omnibus Plan or the IPA Plan with respect to the Long
Term Incentive Award and not by this Deferral Plan except to the extent the
award agreement expressly refers to the terms of this Deferral Plan.
Notwithstanding the foregoing, if the Participant elects to defer the Company
Deferrals beyond the second anniversary of the end of the Performance Period,
the deferrals will be treated as made under this Deferral Plan for the period
following the second anniversary of the end of the Performance Period.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE IV

 

CREDITING OF ACCOUNTS

 

1. Crediting of Deferred Compensation. Incentive Compensation or a Long Term
Incentive Award payment that a Participant has elected to defer under this
Deferral Plan shall be credited to the Participant’s Account as of the Trading
Day set by action of the Committee or, if the Committee does not act to set such
a day, on the second Trading Day which follows the date of approval of the
related Incentive Compensation or Long Term Incentive Award payment (other than
Company Deferrals). If the Company establishes an account for Company Deferrals
pursuant to Section 5 of Article III, the Company Deferrals shall be credited to
such account as of the last Trading Day in the Performance Period. Any Deferred
Compensation credits under this Section 1 which are allocable to the Interest
Option shall be credited at the dollar amount of such credits, and any Deferred
Compensation and Company Deferral credits under this Section 1 which are
allocable to the Company Stock Investment Option shall be credited as if the
dollar amount of credits had been invested in the Company’s Common Stock at the
published closing price of the Company’s Common Stock on the applicable Trading
Day described in this Section 1.

 

2. Crediting of Earnings.

 

(a) General Rules.

 

(i) Earnings shall be credited to a Participant’s Account based on the
investment option or options to which the Account has been allocated beginning
with the applicable Trading Day described in this Article IV.

 

(ii) Any amount distributed from a Participant’s Account pursuant to Article V
shall be credited with earnings through the last Trading Day of the month
preceding the month in which a distribution is to be made on a Payment Date
pursuant to Article V to the extent distributed from the portion of a
Participant’s Account allocated to the Company Stock Investment Option and shall
(subject to Section 2(d) of this Article IV) be credited with earnings through
the last day of the month preceding the month in which a distribution is to be
made on a Payment Date pursuant to Article V to the extent distributed from the
portion of a Participant’s Account allocated to the Interest Option.

 

(iii) Company Deferrals shall be credited with earnings through the last Trading
Day in the period which ends on the second anniversary of the end of the
applicable Performance Period unless deferred further pursuant to a Deferral
Agreement.

 

(b) Interest Option. The portion of a Participant’s Account allocated or
reallocated to the Interest Option shall be credited with interest, compounded
monthly, while so allocated or reallocated at a rate equivalent to the then
published rate for computing the present value of future benefits at the time
cost is assignable under Cost Accounting Standard 415, Deferred Compensation, as
determined by the Secretary of the Treasury on a semi-annual basis pursuant to
Pub. L. 92-41, 85 Stat. 97.

 

- 6 -



--------------------------------------------------------------------------------

(c) Company Stock Investment Option.

 

(i) The portion of a Participant’s Account allocated to the Company Stock
Investment Option shall be credited when so allocated on the applicable Trading
Day described in this Article IV as if such amount had been invested in the
Company’s Common Stock at the published closing price of the Company’s Common
Stock on such Trading Day.

 

(ii) The portion of the Participant’s Account Balance allocated to the Company
Stock Investment Option shall reflect any post-allocation appreciation or
depreciation in the market value of the Company’s Common Stock based on the
published closing price of the stock on the last Trading Day of each month and
shall reflect dividends paid and any other distributions made with respect to
the Company’s Common Stock.

 

(iii) Cash dividends shall be treated as if such dividends had been reinvested
in the Company’s Common Stock at the published closing price of the Company’s
Common Stock on the Trading Day on which the cash dividend is paid or, if the
dividend is paid on a day which is not a Trading Day, on the Trading Day which
immediately precedes the day the dividend is paid.

 

(d) Interest Crediting For Late Payments From Interest Option. If any part of a
Participant’s Account is allocated to the Interest Option as of a Payment Date
and payment does not commence by the last day of the month in which the Payment
Date occurs, earnings shall be credited on such part of the Participant’s
Account from the last day of the month preceding the Payment Date to the last
day of the month preceding the month the late payment actually is made at the
rate set forth under Section 2(b) of this Article IV. All the interest credited
under this Section 2(d) of this Article IV with respect to a late payment shall
be paid on the date the late payment is first made.

 

3. Election of Investment Options. A Participant’s investment elections for a
particular type of award for an Award Year shall be made in his or her Deferral
Agreement for such Award Year, and no Participant shall have the right to modify
or revoke any such election after the time the Participant no longer has the
right to make or revoke a Deferral Agreement under Section 1 of Article II. A
Participant’s allocations between investment options shall be subject to such
minimum allocations as the Committee may establish.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE V

 

PAYMENT OF BENEFITS

 

1. General.

 

(a) Account Balance and Elections. The Company’s liability to pay benefits to a
Participant or Beneficiary under this Deferral Plan shall be measured by and
shall in no event exceed the Participant’s Account Balance. Except as otherwise
provided in this Deferral Plan (including but not limited to Section 5 of
Article III with respect to Company Deferrals), a Participant’s Account Balance
shall be paid to him in accordance with the Participant’s elections under this
Article V.

 

(b) Cash and Stock Payments. All benefit payments shall be made in cash to the
extent a Participant’s Account is allocated to the Interest Option or is
attributable to Company Deferrals and shall be made in whole shares of the
Company’s Common Stock to the extent that a Participant’s Account is allocated
to the Company Stock Investment Option (other than with respect to Company
Deferrals) and, except as otherwise provided, shall reduce allocations to the
Interest Option and the Company Stock Investment Option in the same proportions
that the Participant’s Account Balance is allocated between those investment
options at the end of the month preceding the date of distribution.
Notwithstanding the foregoing, no amount of Deferred Compensation shall be
distributed to a Section 16 Person under this Deferral Plan unless such amount
was allocated to the Participant’s Account in accordance with Section 1 of
Article IV at least six months prior to the date of distribution. At the
Company’s discretion a distribution of Common Stock may be made directly to a
Participant or to a brokerage account opened in the name of the Participant.
When an Account is distributed in a lump sum or, if an Account is distributed in
installments, cash shall be distributed at that time in lieu of any fractional
share of Common Stock. The cash distribution in lieu of fractional shares shall
be based on the published closing price of the Company’s Common Stock on the
last Trading Day of the month preceding the date the distribution is scheduled
to be made.

 

2. Election for Commencement of Payment. At the time a Participant completes a
Deferral Agreement, he or she shall elect from among the following options
governing the date on which the payment of benefits shall commence:

 

(a) Payment to begin on the Payment Date next following the date of the
Participant’s termination of employment with the Company for any reason.

 

(b) Payment to begin on the first Payment Date of the year next following the
year in which the Participant terminates employment with the Company for any
reason.

 

- 8 -



--------------------------------------------------------------------------------

(c) Payment to begin on the Payment Date next following the date on which the
Participant has both terminated employment with the Company for any reason and
attained the age designated by the Participant in the Deferral Agreement.

 

Notwithstanding a Participant’s election or any other provision of the Deferral
Plan, (i) any payment of benefits in the form of shares of Common Stock that
would otherwise commence within six months of the date on which a Participant
ceased to be Section 16 Person shall not be paid on that date but instead shall
be paid on the first Payment Date that is at least six (6) months after the date
on which that Participant ceased to be a Section 16 Person, and
(ii) distributions on account of a termination of employment to a Participant
who is reasonably determined by the Company to be a “specified employee” within
the meaning of Code section 409A(2)(B)(i), shall not commence before six
(6) months following the date of termination of employment from the Company.

 

3. Election for Form of Payment. At the time a Participant completes a Deferral
Agreement, he or she shall elect the form of payment of his or her Deferred
Compensation for the specified Award Year from among the following options:

 

(a) A lump sum.

 

(b) Annual installment payments for a period of years designated by the
Participant, which shall not exceed fifteen (15) annual installments. The amount
of each annual payment shall be determined by dividing the Participant’s Account
Balance at the end of the month prior to such payment by the number of
installment payments then remaining in the designated installment period.
Notwithstanding the foregoing, if the Account Balance of a Participant who is
entitled to begin payment equals $10,000 or less, the Participant’s Account
Balance shall be paid in a single lump sum payment as soon as administratively
practicable in full discharge of all liabilities with respect to such benefits.

 

4. Prospective Change of Payment Elections.

 

(a) If a Participant has different payment options in effect with respect to his
or her Account Balance, the Company shall maintain sub-accounts for the
Participant to determine the amounts subject to each payment election; however,
no election or modification of an election will be accepted if it would require
the Company to maintain more than five sub-accounts within the Participant’s
Account in order to make payments in accordance with the Participant’s
elections.

 

(b) In the event a Participant does not make a valid election with respect to
the commencement of payment and form of benefit for an Award Year, the
Participant will be deemed to have elected that payment of benefits with respect
to that Award Year be made in a lump sum on or about the Payment Date next
following the date of the Participant’s termination of employment.

 

- 9 -



--------------------------------------------------------------------------------

(c) A Participant’s election with respect to an Award Year (including a “deemed
election” in accordance with the preceding paragraph) shall remain in effect
unless and until such election is modified by a subsequent election in
accordance with the second preceding paragraph above.

 

(d) Notwithstanding anything to the contrary in this Article V, a Participant
may make a new election with respect to the commencement of payment and form of
payment of his or her entire Account Balance, or with respect to specific Award
Years, by executing and delivering to the Company an election form in such form
as prescribed by the Company. To constitute a valid election by a Participant
making a prospective change to a previous election, (i) the prospective election
must be executed and delivered to the Company at least twelve (12) months before
the date the first payment would be due under the Participant’s previous
election, and (ii) the first payment must be delayed by at least sixty
(60) months from the date the first payment would be due under the Participant’s
previous election. In the event an election fails to satisfy the provisions set
forth in this paragraph, such election shall be void and, if such an election is
void, payment shall be made in accordance with the most recent election which
was valid.

 

(e) A Participant may not make or modify an election with respect to
commencement of payment or form of payment after the date a Participant
terminates employment.

 

5. Acceleration upon Early Termination. Notwithstanding a Participant’s payment
elections under this Article V, subject to the provisions of Section 1 of
Article VIII, if the Participant terminates employment with the Company, other
than by reason of death or disability, and before the Participant has attained
age 55, except as provided in Section 5 of Article III with respect to Company
Deferrals, the Participant’s Account Balance shall be distributed to him or her
in a lump sum on or about the Payment Date next following the date of the
Participant’s termination of employment with the Company; provided, however,
that if a distribution in accordance with the provisions of this Section 5 would
otherwise result in a nonexempt short-swing transaction under Section 16(b) of
the Exchange Act, the date of distribution with respect to any Section 16 Person
shall be delayed until the earliest date upon which the distribution either
would not result in a nonexempt short-swing transaction or would otherwise not
result in liability under Section 16(b) of the Exchange Act. Any distribution
under this Section to a Participant who is reasonably determined by the Company
to be a “specified employee” within the meaning of Code section 409A(2)(B)(i),
shall not commence before six (6) months following the date of termination of
employment from the Company.

 

6. Acceleration Upon Conflict of Interest. Notwithstanding a Participant’s
payment elections under this Article V, subject to the provisions of Section 1
of Article VIII, if following a Participant’s termination of employment with the
Company, the Participant takes a position (or accepts a position) with a
governmental entity, agency, or instrumentality and that employer has determined
or indicated that the Participant’s continued participation in the Plan

 

- 10 -



--------------------------------------------------------------------------------

may constitute a conflict of interest precluding the Participant from continuing
in his position (or from accepting an offered position) with that employer or
subjecting the Participant to penalty, sanction, or otherwise limiting the
Participant’s responsibilities for that employer, except as provided in
Section 5 of Article III with respect to Company Deferrals, then the
Participant’s Account Balance shall be distributed to him or her in a lump sum
as soon as practical following the later of (i) the date on which the
Participant commences employment with the government employer; or (ii) the date
on which it is determined or indicated that the conflict of interest may exist.

 

7. Death Benefits. Upon the death of a Participant before a complete
distribution of his or her Account Balance, the Account Balance will be paid to
the Participant’s Beneficiary in accordance with the payment elections
applicable to the Participant. If a Participant dies while actively employed or
otherwise before the payment of benefits has commenced, payments to the
Beneficiary shall commence on the date payments to the Participant would have
commenced, taking account of the Participant’s termination of employment (by
death or before) and, if applicable, by postponing commencement until after the
date the Participant would have attained the commencement age specified by the
Participant. Whether the Participant dies before or after the commencement of
distributions, payments to the Beneficiary shall be made for the period or
remaining period elected by the Participant.

 

8. Early Distributions in Special Circumstances. Notwithstanding a Participant’s
payment elections under this Article V, subject to the provisions of Section 1
of Article VIII, a Participant or Beneficiary may request an earlier
distribution in the following limited circumstances (except as provided in
Section 5 of Article III with respect to Company Deferrals):

 

(a) Hardship Distributions. A Participant may apply for a hardship distribution
pursuant to this Section 7(a) on such form and in such manner as the Committee
shall prescribe and, subject to the last sentence of this Section 7(a) with
respect to Section 16 Persons, the Committee shall have the power and discretion
at any time to approve a payment to a Participant if the Committee determines
that the Participant is suffering from an unforeseeable serious financial
emergency caused by circumstances beyond the Participant’s control which would
cause a hardship to the Participant unless such payment were made. Any such
hardship payment will be in a lump sum and will not exceed the lesser of (i) the
amount necessary to satisfy the financial emergency (taking account of the
income tax liability associated with the distribution), or (ii) the
Participant’s Account Balance; provided, however, that if a distribution in
accordance with the provisions of this Section 8(a) from the portion of the
Participant’s Account allocated to the Company Stock Investment Option would
otherwise result in a nonexempt short-swing transaction under Section 16(b) of
the Exchange Act, the date of distribution with respect to such portion to such
Section 16 Person shall be delayed until the earliest date upon which the
distribution either would not result in a nonexempt short-swing transaction or
would otherwise not result in liability under Section 16(b) of the Exchange Act.

 

- 11 -



--------------------------------------------------------------------------------

(b) Disability. If the Committee determines that a Participant has become
permanently disabled within the meaning of Section 409A(a)(2)(C) of the Internal
Revenue Code before the Participant’s entire Account Balance has been
distributed, the Participant’s remaining Account Balance will be distributed in
a lump sum payment; provided, however, that if a distribution in accordance with
the provisions of this Section 8(b) from the portion of the Participant’s
Account allocated to the Company Stock Investment Option would otherwise result
in a nonexempt short-swing transaction under Section 16(b) of the Exchange Act,
the date of distribution with respect to such portion to any Section 16 Person
shall be delayed until the earliest date upon which the distribution either
would not result in a nonexempt short-swing transaction or would otherwise not
result in liability under Section 16(b) of the Exchange Act.

 

9. Acceleration upon Change in Control.

 

(a) Notwithstanding any other provision of the Deferral Plan, except as provided
in Section 5 of Article III with respect to Company Deferrals, the Account
Balance of each Participant shall be distributed in a single lump sum within
fifteen (15) calendar days following a “Change in Control.”

 

(b) For purposes of this Deferral Plan, a Change in Control shall include and be
deemed to occur upon the following events:

 

(i) A tender offer or exchange offer is consummated for the ownership of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding voting securities entitled to vote in the
election of directors of the Company.

 

(ii) The Company is merged, combined, consolidated, recapitalized or otherwise
reorganized with one or more other entities that are not Subsidiaries and, as a
result of the merger, combination, consolidation, recapitalization or other
reorganization, less than 75% of the outstanding voting securities of the
surviving or resulting corporation shall immediately after the event be owned in
the aggregate by the stockholders of the Company (directly or indirectly),
determined on the basis of record ownership as of the date of determination of
holders entitled to vote on the action (or in the absence of a vote, the day
immediately prior to the event).

 

(iii) Any person (as this term is used in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act, but excluding any person described in and satisfying the
conditions of Rule 13d-1 (b)(1) thereunder), becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities entitled to vote in the election of
directors of the Company.

 

- 12 -



--------------------------------------------------------------------------------

(iv) At any time within any period of two years after a tender offer, merger,
combination, consolidation, recapitalization, or other reorganization or a
contested election, or any combination of these events, the “Incumbent
Directors” shall cease to constitute at least a majority of the authorized
number of members of the Board. For purposes hereof, “Incumbent Directors” shall
mean the persons who were members of the Board immediately before the first of
these events and the persons who were elected or nominated as their successors
or pursuant to increases in the size of the Board by a vote of at least
three-fourths of the Board members who were then Board members (or successors or
additional members so elected or nominated).

 

(v) The stockholders of the Company approve a plan of liquidation and
dissolution or the sale or transfer of substantially all of the Company’s
business and/or assets as an entirety to an entity that is not a Subsidiary.

 

Notwithstanding the foregoing, no distribution shall be made solely on account
of a Change in Control and prior to the benefit commencement date specified in
Section 2 of Article V unless the Change in Control is an event qualifying for a
distribution of deferred compensation under Section 409A(a)(2)(A)(v) of the
Code.

 

(c) Notwithstanding the provisions of Section 9(a), if a distribution in
accordance with the provisions of Section 9(a) would result in a nonexempt
short-swing transaction under Section 16(b) of the Exchange Act with respect to
any Section 16 Person, then the date of distribution to such Section 16 Person
shall be delayed until the earliest date upon which the distribution either
would not result in a nonexempt short-swing transaction or would otherwise not
result in liability under Section 16(b) of the Exchange Act.

 

(d) This Section 9 shall apply only to a Change in Control of Lockheed Martin
Corporation and shall not cause immediate payout of Deferred Compensation in any
transaction involving the Company’s sale, liquidation, merger, or other
disposition of any subsidiary.

 

(e) The Committee may cancel or modify this Section 9 at any time prior to a
Change in Control. In the event of a Change in Control, this Section 9 shall
remain in force and effect, and shall not be subject to cancellation or
modification for a period of five years, and any defined term used in Section 9
shall not, for purposes of Section 9, be subject to cancellation or modification
during the five-year period.

 

4. Deductibility of Payments. Subject to the provisions of Section 1 of Article
VIII, in the event that the payment of benefits in accordance with the
Participant’s elections under this Article V would prevent the Company from
claiming an income tax deduction with respect to any portion of the benefits
paid, the Committee shall have the right to modify the timing of distributions
from the Participant’s Account as necessary to maximize the

 

- 13 -



--------------------------------------------------------------------------------

Company’s tax deductions. In the exercise of its discretion to adopt a modified
distribution schedule, the Committee shall undertake to have distributions made
at such times and in such amounts as most closely approximate the Participant’s
elections, consistent with the objective of maximum deductibility for the
Company. The Committee shall have no authority to reduce a Participant’s Account
Balance or to pay aggregate benefits less than the Participant’s Account Balance
in the event that all or a portion thereof would not be deductible by the
Company.

 

5. Change of Law. Subject to the provisions of Section 1 of Article VIII,
notwithstanding anything to the contrary herein, if the Committee determines in
good faith, based on consultation with counsel, that the federal income tax
treatment or legal status of the Plan has or may be adversely affected by a
change in the Internal Revenue Code, Title I of the Employee Retirement Income
Security Act of 1974, or other applicable law or by an administrative or
judicial construction thereof, the Committee may direct that the Accounts of
affected Participants or of all Participants be distributed as soon as
practicable after such determination is made, to the extent deemed necessary or
advisable by the Committee to cure or mitigate the consequences, or possible
consequences of, such change in law or interpretation thereof.

 

6. Tax Withholding. To the extent required by law, the Company shall withhold
from benefit payments hereunder, or with respect to any Incentive Compensation
or Long Term Incentive Award payment deferred hereunder or credit contributed by
the Company under Article IV, any Federal, state, or local income or payroll
taxes required to be withheld and shall furnish the recipient and the applicable
government agency or agencies with such reports, statements, or information as
may be legally required.

 

ARTICLE VI

 

EXTENT OF PARTICIPANTS’ RIGHTS

 

1. Unfunded Status of Plan. This Deferral Plan constitutes a mere contractual
promise by the Company to make payments in the future, and each Participant’s
rights shall be those of a general, unsecured creditor of the Company. No
Participant shall have any beneficial interest in any specific assets that the
Company may hold or set aside in connection with this Deferral Plan.
Notwithstanding the foregoing, to assist the Company in meeting its obligations
under this Deferral Plan, the Company may set aside assets in a trust described
in Revenue Procedure 92-64, 1992-2 C.B. 422, and the Company may direct that its
obligations under this Deferral Plan be satisfied by payments out of such trust.
The assets of any such trust will remain subject to the claims of the general
creditors of the Company. It is the Company’s intention that the Deferral Plan
be unfunded for Federal income tax purposes and for purposes of Title I of the
Employee Retirement Income Security Act of 1974.

 

2. Nonalienability of Benefits. A Participant’s rights under this Plan shall not
be assignable or transferable and any purported transfer, assignment, pledge or
other encumbrance or attachment of any payments or benefits under this Plan, or
any interest therein shall not be permitted or recognized, other than the
designation of, or passage of payment rights to, a Beneficiary.

 

- 14 -



--------------------------------------------------------------------------------

ARTICLE VII

 

AMENDMENT OR TERMINATION

 

1. Amendment. The Board may amend, modify, suspend or discontinue this Deferral
Plan at any time subject to any shareholder approval that may be required under
applicable law, provided, however, that no such amendment shall have the effect
of reducing a Participant’s Account Balance or postponing the time when a
Participant is entitled to receive a distribution of his Account Balance.
Further, no amendment may alter the formula for crediting interest to
Participants’ Accounts with respect to amounts for which deferral elections have
previously been made, unless the amended formula is not less favorable to
Participants than that previously in effect, or unless each affected Participant
consents to such change.

 

2. Termination. Subject to the provisions of Section 1 of Article VIII, the
Board reserves the right to terminate this Plan at any time and to pay all
Participants their Account Balances in a lump sum immediately following such
termination or at such time thereafter as the Board may determine; provided,
however, that if a distribution in accordance with the provisions of this
Section 2 would otherwise result in a nonexempt short-swing transaction under
Section 16(b) of the Exchange Act, the date of distribution with respect to any
Section 16 Person shall be delayed until the earliest date upon which the
distribution either would not result in a nonexempt short-swing transaction or
would otherwise not result in liability under Section 16(b) of the Exchange Act.

 

3. Transfer of Liability. The Board reserves the right to transfer to another
entity all of the obligations of Company with respect to a Participant under
this Plan if such entity agrees pursuant to a binding written agreement to
assume all of the obligations of the Company under this Plan with respect to
such Participant.

 

ARTICLE VIII

 

ADMINISTRATION

 

1. The Committee. This Deferral Plan shall be administered by the Management
Development and Compensation Committee of the Board or such other committee of
the Board as may be designated by the Board and constituted so as to permit this
Deferral Plan to comply with the disinterested administration requirements of
Rule 16b-3 of the Exchange Act. The members of the Committee shall be designated
by the Board. A majority of the members of the Committee (but not fewer than
two) shall constitute a quorum. The vote of a majority of a quorum or the
unanimous written consent of the Committee shall constitute action by the
Committee. The Committee shall have full authority to interpret the Plan, and
interpretations of the Plan by the Committee shall be final and binding on all
parties. Notwithstanding anything contained in the Deferral Plan or in any
document issued under the Deferral Plan, it is intended that the Deferral Plan
will at all times conform to the requirements of Code section 409A and any
regulations or other guidance issued thereunder, and that the provisions of the
Deferral Plan will be interpreted to meet such requirements. If any provision of
the Deferral Plan is

 

- 15 -



--------------------------------------------------------------------------------

determined not to conform to such requirements, the Deferral Plan shall be
interpreted to omit such offending provision.

 

2. Delegation and Reliance. The Committee may delegate to the officers or
employees of the Company the authority to execute and deliver those instruments
and documents, to do all acts and things, and to take all other steps deemed
necessary, advisable or convenient for the effective administration of this
Deferral Plan in accordance with its terms and purpose, except that the
Committee may not delegate any authority the delegation of which would cause
this Deferral Plan to fail to satisfy the applicable requirements of Rule 16b-3.
In making any determination or in taking or not taking any action under this
Deferral Plan, the Committee may obtain and rely upon the advice of experts,
including professional advisors to the Company. No member of the Committee or
officer of the Company who is a Participant hereunder may participate in any
decision specifically relating to his or her individual rights or benefits under
the Deferral Plan.

 

3. Exculpation and Indemnity. Neither the Company nor any member of the Board or
of the Committee, nor any other person participating in any determination of any
question under this Deferral Plan, or in the interpretation, administration or
application thereof, shall have any liability to any party for any action taken
or not taken in good faith under this Deferral Plan or for the failure of the
Deferral Plan or any Participant’s rights under the Deferral Plan to achieve
intended tax consequences, to qualify for exemption or relief under Section 16
of the Exchange Act and the rules thereunder, or to comply with any other law,
compliance with which is not required on the part of the Company.

 

4. Facility of Payment. If a minor, person declared incompetent, or person
incapable of handling the disposition of his or her property is entitled to
receive a benefit, make an application, or make an election hereunder, the
Committee may direct that such benefits be paid to, or such application or
election be made by, the guardian, legal representative, or person having the
care and custody of such minor, incompetent, or incapable person. Any payment
made, application allowed, or election implemented in accordance with this
Section shall completely discharge the Company and the Committee from all
liability with respect thereto.

 

5. Proof of Claims. The Committee may require proof of the death, disability,
incompetency, minority, or incapacity of any Participant or Beneficiary and of
the right of a person to receive any benefit or make any application or
election.

 

6. Claim Procedures. The procedures when a claim under this Deferral Plan is
wholly or partially denied by the Committee or its delegate, as applicable (the
“Claims Administrator”) are as follows:

 

(a) The Claims Administrator shall, within 90 days after receipt of a claim,
furnish to claimant a written notice setting forth, in a manner calculated to be
understood by claimant: (1) the specific reason or reasons for the denial;
(2) specific reference to pertinent Deferral Plan provisions on which the denial
is based; (3) a description of any additional materials or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; (4) an explanation of the steps to be taken if the

 

- 16 -



--------------------------------------------------------------------------------

claimant wishes to have the denial reviewed; and (5) a statement of the
claimant’s right to bring a civil action under section 502(a) of ERISA following
an adverse determination on review. The 90 day period may be extended for not
more than an additional 90 days if special circumstances make such an extension
necessary. The Claims Administrator shall give the claimant, before the end of
the initial 90 day period, a written notice of such extension, stating such
special circumstances and the date by which the Claims Administrator expects to
render a decision.

 

(b) By a written application filed with the Claims Administrator within 60 days
after receipt by claimant of the written notice described in paragraph (a), the
claimant or his duly authorized representative may request review of the denial
of his claim.

 

(c) In connection with such review, the claimant or his duly authorized
representative may submit issues, comments, documents, records and other
information relating to the claim for benefits to the Claims Administrator. In
addition, the claimant will be provided, upon request and free of charge,
reasonable access to and copies of all documents, records, or other information
“relevant” to claimant’s claim for benefits. A document, record, or other
information is “relevant” if it: (1) was relied upon in making the benefit
determination; (2) was submitted, considered or generated in the course of
making the benefit determination, without regard to whether such document,
record or information was relied upon in making the benefit determination; or
(3) demonstrates compliance with administrative processes and safeguards
required under federal law.

 

(d) The Deferral Plan will provide an impartial review that takes into account
all comments, records and other information submitted by the claimant relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The Claims Administrator shall
make a decision and furnish such decision in writing to the claimant within 60
days after receipt by the Claims Administrator of the request for review. This
period may be extended to not more than 120 days after such receipt if special
circumstances make such an extension necessary. The claimant will be notified in
writing prior to the expiration of the original 60 day period if such an
extension is required, and such notice will include the reason for the extension
and the date by which it is expected that a decision will be reached. The
decision on review shall be in writing, set forth in a manner calculated to be
understood by the claimant and shall include: (1) the specific reasons for the
decision; (2) specific reference to the pertinent Deferral Plan provisions on
which the decision is based; (3) a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
documents, records, and other information “relevant” to the claimant’s claim for
benefits; (4) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; (5) a statement describing any voluntary appeal
procedures and the claimant’s right to obtain information about such procedures,
if any; and (6) a

 

- 17 -



--------------------------------------------------------------------------------

statement of the claimant’s right to bring a civil action under section 502(a)
of ERISA following an adverse benefit determination on review. If in the event
that the reviewing committee must make a determination of disability in order to
decide a claim, the reviewing committee shall follow the special claims
procedures for disability benefits described in Department of Labor Regulation
section 2560.503-1(d). The reviewing committee shall render a decision within a
reasonable time (not to exceed 90 days) after the claimant’s request for review,
rather than within 120 days as set forth in the above paragraph.

 

ARTICLE IX

 

GENERAL AND MISCELLANEOUS PROVISIONS

 

1. Neither this Deferral Plan, a Company Deferral nor a Participant’s Deferral
Agreement, either singly or collectively, shall in any way obligate the Company
to continue the employment of a Participant with the Company, nor does either
this Deferral Plan, a Company Deferral or a Deferral Agreement limit the right
of the Company at any time and for any reason to terminate the Participant’s
employment. In no event shall this Deferral Plan, a Company Deferral or a
Deferral Agreement, either singly or collectively, by their terms or
implications constitute an employment contract of any nature whatsoever between
the Company and a Participant. In no event shall this Deferral Plan, a Company
Deferral or a Deferral Agreement, either singly or collectively, by their terms
or implications in any way obligate the Company to award Incentive Compensation,
grant any award under the Omnibus Plan or IPA Plan or make any Long Term
Incentive Award payment to any Eligible Employee for any Award Year, whether or
not the Eligible Employee is a Participant in the Deferral Plan for that Award
Year, nor in any other way limit the right of the Company to change an Eligible
Employee’s compensation or other benefits.

 

2. Neither Incentive Compensation nor Long Term Incentive Award payments
deferred under this Deferral Plan shall be treated as compensation for purposes
of calculating the amount of a Participant’s benefits or contributions under any
pension, retirement, or other plan maintained by the Company, except as provided
in such other plan.

 

3. Any written notice to the Company referred to herein shall be made by mailing
or delivering such notice to the Company at 6801 Rockledge Drive, Bethesda,
Maryland 20817, to the attention of the Senior Vice President, Human Resources.
Any written notice to a Participant shall be made by delivery to the Participant
in person, through electronic transmission, or by mailing such notice to the
Participant at his or her last-known place of residence or business address.

 

4. In the event it should become impossible for the Company or the Committee to
perform any act required by this Deferral Plan, the Company or the Committee may
perform such other act as it in good faith determines will most nearly carry out
the intent and the purpose of this Deferral Plan.

 

- 18 -



--------------------------------------------------------------------------------

5. By electing to become a Participant hereunder, each Eligible Employee shall
be deemed conclusively to have accepted and consented to all of the terms of
this Deferral Plan and all actions or decisions made by the Company, the Board,
or Committee with regard to the Deferral Plan.

 

6. The provisions of this Deferral Plan and the Deferral Agreements hereunder
shall be binding upon and inure to the benefit of the Company, its successors,
and its assigns, and to the Participants and their heirs, executors,
administrators, and legal representatives.

 

7. A copy of this Deferral Plan shall be available for inspection by
Participants or other persons entitled to benefits under the Deferral Plan at
reasonable times at the offices of the Company.

 

8. The validity of this Deferral Plan or any of its provisions shall be
construed, administered, and governed in all respects under and by the laws of
the State of Maryland, except as to matters of Federal law. If any provisions of
this instrument shall be held by a court of competent jurisdiction to be invalid
or unenforceable, the remaining provisions hereof shall continue to be fully
effective.

 

9. This Deferral Plan and its operation, including but not limited to, the
mechanics of deferral elections, the issuance of securities, if any, or the
payment of cash hereunder is subject to compliance with all applicable federal
and state laws, rules and regulations (including but not limited to state and
federal insider trading, registration, reporting and other securities laws) and
such other approvals by any listing, regulatory or governmental authority as
may, in the opinion of counsel for the Company, be necessary or advisable in
connection therewith.

 

10. It is the intent of the Company that this Deferral Plan satisfy and be
interpreted in a manner, that, in the case of Participants who are or may be
Section 16 Persons, satisfies any applicable requirements of Rule 16b-3 of the
Exchange Act or other exemptive rules under Section 16 of the Exchange Act and
will not subject Section 16 Persons to short-swing profit liability thereunder.
If any provision of this Deferral Plan would otherwise frustrate or conflict
with the intent expressed in this Section 10, that provision to the extent
possible shall be interpreted and deemed amended so as to avoid such conflict.
To the extent of any remaining irreconcilable conflict with this intent, the
provision shall be deemed disregarded. Similarly, any action or election by a
Section 16 Person with respect to the Deferral Plan to the extent possible shall
be interpreted and deemed amended so as to avoid liability under Section 16 or,
if this is not possible, to the extent necessary to avoid liability under
Section 16, shall be deemed ineffective. Notwithstanding anything to the
contrary in this Deferral Plan, the provisions of this Deferral Plan may at any
time be bifurcated by the Board or the Committee in any manner so that certain
provisions of this Deferral Plan are applicable solely to Section 16 Persons.
Notwithstanding any other provision of this Deferral Plan to the contrary, if a
distribution which would otherwise occur is prohibited or proposed to be delayed
because of the provisions of Section 16 of the Exchange Act or the provisions of
the Deferral Plan designed to ensure compliance with Section 16, the Section 16
Person involved may affirmatively elect in writing to have the distribution
occur in any event; provided that the Section 16 Person shall concurrently

 

- 19 -



--------------------------------------------------------------------------------

enter into arrangements satisfactory to the Committee in its sole discretion for
the satisfaction of any and all liabilities, costs and expenses arising from
this election.

 

11. This Deferral Plan, allocations to and from the Company Stock Investment
Option and the issuance and delivery of shares of Common Stock and/or other
securities or property or the payment of cash under this Deferral Plan, are
subject to compliance with all applicable federal and state laws, rules and
regulations (including but not limited to state and federal insider trading,
registration, reporting and other securities laws and federal margin
requirements) and to such approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for the Company be necessary or
advisable to comply with all legal requirements. Any securities delivered under
this Deferral Plan shall be subject to such restrictions (and the person
acquiring such securities shall, if requested by the Company provide such
evidence, assurance and representations to the Company as to compliance with any
thereof) as counsel to the Company may deem necessary or desirable to assure
compliance with all applicable legal requirements.

 

12. Whenever a signature notice or delivery of a document is required or
appropriate under this Deferral Plan, signature, notice or delivery may be
accomplished by paper or written format or, to the extent authorized by the
Committee, by electronic means. In the event the Committee authorizes electronic
means for the signature, notice or delivery of a document under this Deferral
Plan, the electronic record or confirmation of that signature, notice or
delivery maintained by or on behalf of the Committee shall for purposes of this
Deferral Plan be treated as if it was a written signature or notice and was
delivered in the manner provided herein for a written document.

 

- 20 -



--------------------------------------------------------------------------------

ARTICLE X

 

EFFECTIVE DATE AND SHAREHOLDER APPROVAL

 

This Deferral Plan was adopted by the Board on July 27, 1995 and became
effective upon adoption to awards of Incentive Compensation for the Company’s
fiscal year ending December 31, 1995 and subsequent fiscal years. Subsequent
amendments or restatements to the Deferral Plan are effective as of the date
stated in the amendment, restatement, or the adopting resolution.

 

This Deferral Plan has been amended and restated effective as of the date stated
on the first page herein.

 

 

- 21 -



--------------------------------------------------------------------------------

APPENDIX A

 

This Appendix A shall govern the portion of a Participant’s Account Balance that
was earned and vested prior to January 1, 2005 (and any earnings attributable to
that portion). This Appendix A shall not apply to the portion of a Participant’s
Account Balance that is earned or becomes vested on or after January 1, 2005
(and any earnings attributable to that portion).

 

ARTICLE I

 

PURPOSES OF THE PLAN

 

The purposes of the Lockheed Martin Corporation Deferred Management Incentive
Compensation Plan (the “Deferral Plan’) are to provide certain key management
employees of Lockheed Martin Corporation and its subsidiaries (the “Company”)
the opportunity to defer receipt of (i) Incentive Compensation awards under the
Lockheed Martin Corporation Management Incentive Compensation Plan (the “MICP”)
and (ii) Long Term Incentive Award payments under the Lockheed Martin
Corporation 1995 Omnibus Performance Award Plan (the “Omnibus Plan”) and the
Lockheed Martin Corporation 2003 Incentive Performance Award Plan (the “IPA
Plan”). Providing this opportunity to defer income under the Deferral Plan will
encourage key employees to maintain a financial interest in the Company’s
performance. Except as expressly provided hereinafter, the provisions of this
Deferral Plan and the MICP, the Omnibus Plan and the IPA Plan shall be construed
and applied independently of each other.

 

The Deferral Plan applies solely to MICP awards and Long Term Incentive Award
payments under the Omnibus Plan and the IPA Plan and expressly does not apply to
any special awards which may be made under any of the Company’s other incentive
plans, except and to the extent specifically provided under the terms of such
other incentive plans and the relevant awards.

 

ARTICLE II

 

DEFINITIONS

 

Unless the context indicates otherwise, the following words and phrases shall
have the meanings hereinafter indicated:

 

1. ACCOUNT — The bookkeeping account maintained by the Company for each
Participant which is credited with the Participant’s Deferred Compensation and
earnings (or losses) attributable to the investment options selected by the
Participant, and which is debited to reflect distributions and forfeitures; the
portions of a Participant’s Account allocated to different investment options
and the portions attributable to the deferral of Incentive Compensation awards
and Long Term Incentive Award payments will be accounted for separately.

 

- 22 -



--------------------------------------------------------------------------------

2. ACCOUNT BALANCE — The total amount credited to a Participant’s Account at any
point in time, including the portions of the Account allocated to each
investment option.

 

3. AWARD YEAR—As to Incentive Compensation, the calendar year with respect to
which an Eligible Employee is awarded Incentive Compensation; as to a Long Term
Incentive Award payment and the related Company Deferral, the first calendar
year in the Performance Period for which the Long Term Incentive Award is
effective with respect to an Eligible Employee.

 

4. BENEFICIARY —The person or persons (including a trust or trusts) validly
designated by a Participant, on the form provided by the Company, to receive
distributions of the Participant’s Account Balance, if any, upon the
Participant’s death. In the absence of a valid designation, or if the designated
Beneficiary has predeceased the Participant, the Participant’s Beneficiary shall
be the personal representative of the Participant’s estate in the event of a
Participant’s death. A Participant may amend his or her Beneficiary designation
at any time before the Participant’s death.

 

5. BOARD — The Board of Directors of Lockheed Martin Corporation.

 

6. COMMITTEE — The committee described in Section 1 of Article VIII.

 

7. COMMON STOCK — The $1.00 par value common stock of the Company.

 

8. COMPANY — Lockheed Martin Corporation and its subsidiaries.

 

9. COMPANY DEFERRALS — The amount deferred by the Company, and not at the
election of the Participant, for the two-year period following the end of a
Performance Period for a Long Term Incentive Award.

 

10. COMPANY STOCK INVESTMENT OPTION — The investment option under which the
amount credited to a Participant’s Account will be based on the market value and
investment return of the Company’s Common Stock.

 

11. DEFERRAL AGREEMENT — The written agreement executed by an Eligible Employee
on the form provided by the Company under which the Eligible Employee elects to
defer Incentive Compensation for an Award Year or a Long Term Incentive Award
and any related Company Deferral for an Award Year.

 

12. DEFERRAL PLAN — The Lockheed Martin Corporation Deferred Management
Incentive Compensation Plan, adopted by the Board on July 27, 1995, and as
amended from time to time.

 

13. DEFERRED COMPENSATION — The amount of Incentive Compensation credited to a
Participant’s Account under the Deferral Plan and the amount of any Long Term
Incentive Award payment credited to a Participant’s Account under the Deferral
Plan (other than Company Deferrals).

 

- 23 -



--------------------------------------------------------------------------------

14. ELIGIBLE EMPLOYEE — An employee of the Company who is a participant in the
MICP or who receives a Long Term Incentive Award under the Omnibus Plan or the
IPA Plan and who has satisfied such additional requirements for participation in
this Deferral Plan as the Committee may from time to time establish. In the
exercise of its authority under this provision, the Committee shall limit
participation in the Plan to employees whom the Committee believes to be a
select group of management or highly compensated employees within the meaning of
Title I of the Employee Retirement Income Security Act of 1974, as amended.

 

15. EXCHANGE ACT — The Securities Exchange Act of 1934.

 

16. INCENTIVE COMPENSATION — The MICP amount granted to an employee for an Award
Year.

 

17. IPA PLAN — The Lockheed Martin Corporation 2003 Incentive Performance Award
Plan.

 

18. INTEREST OPTION — The investment option under which earnings will be
credited to a Participant’s Account based on the interest rate applicable under
Cost Accounting Standard 415, Deferred Compensation.

 

19. LONG TERM INCENTIVE AWARD—A long term incentive award granted to an employee
under the Omnibus Plan or the IPA Plan.

 

20. MICP — The Lockheed Martin Corporation Management Incentive Compensation
Plan.

 

21. OMNIBUS PLAN—The Lockheed Martin Corporation 1995 Omnibus Performance Award
Plan.

 

22. PARTICIPANT — An Eligible Employee for whom Incentive Compensation or a Long
Term Incentive Award payment has been deferred for one or more years under this
Deferral Plan; the term shall include a former employee whose Deferred
Compensation has not been fully distributed.

 

23. PAYMENT DATE — As to any Participant, the January 15 or July 15 on or about
on which payment to the Participant is to be made or to begin in accordance with
Article V.

 

24. PERFORMANCE PERIOD — The period set forth in a Long Term Incentive Award
over which the Company’s performance is measured by reference to total
stockholder return to determine whether any payment will be made under such Long
Term Incentive Award.

 

25. REALLOCATION EFFECTIVE DATE — The date a reallocation elected by a
Participant or Beneficiary under Section 6(a) of Article IV is effected, which
shall be the June 30, July 31, August 31 or September 30 immediately following
the end of the Reallocation Election Period in which his or her election under
Section 6(a) becomes irrevocable.

 

- 24 -



--------------------------------------------------------------------------------

26. REALLOCATION ELECTION PERIOD — A period in which a Participant or
Beneficiary may under Section 6(a) of Article IV elect a reallocation of his or
her Account Balance from one investment option to another investment option, and
there shall be four such election periods: June 1 through June 15, 2004, June 16
through July 15, 2004, July 16 through August 15, 2004 and August 16 through
September 15, 2004.

 

27. SECTION 16 PERSON — A Participant who is subject to the reporting and
short-swing liability provisions of Section 16 of the Securities Exchange Act of
1934 on the date a Deferral Agreement or other election form is delivered to the
Company in accordance with the terms of this Deferral Plan.

 

28. SUBSIDIARY — As to any person, any corporation, association, partnership,
joint venture or other business entity of which 50% or more of the voting stock
or other equity interests (in the case of entities other than corporation), is
owned or controlled (directly or indirectly) by that entity, or by one or more
of the Subsidiaries of that entity, or by a combination thereof.

 

29. TRADING DAY — A day upon which transactions with respect to Company Common
Stock are reported in the consolidated transaction reporting system.

 

ARTICLE III

 

ELECTION OF DEFERRED AMOUNT

 

1. Timing of Deferral Elections.

 

(a) Incentive Compensation. An Eligible Employee may elect to defer Incentive
Compensation for an Award Year by executing and delivering to the Company a
Deferral Agreement no later than October 31 of the Award Year, provided that any
election by a Section 16 Person shall be subject to the provisions of Section 4
of Article IV.

 

(b) Long Term Incentive Awards and Company Deferrals. An Eligible Employee may
elect to defer the payment of a Long Term Incentive Award and a Company Deferral
for an Award Year by executing and delivering to the Company a Deferral
Agreement no later than October 31 of the Award Year, provided that any election
by a Section 16 Person shall be subject to the provisions of Section 4 of
Article IV.

 

(c) Irrevocability of Elections. No Eligible Employee shall have the right to
modify or revoke a Deferral Agreement for an Award Year after the applicable
deadline described in Section 1(a) and Section 1(b) of this Article III for
delivering a Deferral Agreement to the Company for such Award Year, provided no
Section 16 Person shall have the right to modify or revoke a Deferral Agreement
after such applicable deadline or, if earlier, after the date the agreement has
been delivered to the Company. The Committee may establish policies and
procedures to determine when a Deferral Agreement or other election called for
under this Plan has been delivered to the Company. Each Deferral Agreement shall
apply only to amounts deferred in that Award Year and a separate Deferral
Agreement must be completed for each

 

- 25 -



--------------------------------------------------------------------------------

Award Year for which an Eligible Employee defers Incentive Compensation or a
Long Term Incentive Award.

 

2. Amount of Deferral Elections. An Eligible Employee’s deferral election may be
stated as:

 

(a) a dollar amount which is at least $5,000 and is an even multiple of $1,000,

 

(b) the greater of $5,000 or a designated percentage of the Eligible Employee’s
Incentive Compensation or Long Term Incentive Award payment (adjusted to the
next highest multiple of $1,000),

 

(c) the excess of the Eligible Employee’s Incentive Compensation or Long Term
Incentive Award payment over a dollar amount specified by the Eligible Employee
(which must be an even multiple of $1,000), or

 

(d) all of the Eligible Employee’s Incentive Compensation or Long Term Incentive
Award payment.

 

An Eligible Employee’s deferral election shall be effective only if the
Participant is awarded, in the case of Incentive Compensation, at least $10,000
of Incentive Compensation for that Award Year, or in the case of Long Term
Incentive Award, at least $10,000 is payable to the Participant in cash at the
conclusion of the Performance Period applicable to a Long Term Incentive Award
payment. In addition, in the case of a deferral election under paragraph (c) of
this Section 2, an Eligible Employee’s deferral election shall be effective only
if the resulting excess amount is at least $5,000.

 

3. Effect of Taxes on Deferred Compensation. The amount that would otherwise be
deferred and credited to an Eligible Employee’s Account will be reduced by the
amount of any tax that the Company is required to withhold with respect to the
Deferred Compensation. The reduction for taxes shall be made proportionately out
of amounts otherwise allocable to the Interest Option and the Company Stock
Investment Option.

 

4. Multiple Awards. In the case of an Eligible Employee who receives more than
one Long Term Incentive Award with respect to the same Performance Period, the
elections made by the Eligible Employee under this Article III as well as under
Articles V and VI for the first Long Term Incentive Award granted to the
Eligible Employee with respect to a Performance Period shall be deemed to be the
elections made by that Eligible Employee for any other Long Term Incentive
Awards granted to that Eligible Employee with respect to that same Performance
Period.

 

5. Company Deferrals. Pursuant to the terms of the Long Term Incentive Awards,
50% of the amount payable at the end of the Performance Period will be
automatically deferred until the second anniversary of the last day of the
Performance Period with respect to a particular award. The Company may establish
an account for Company Deferrals under the Company Stock Investment Option of
this Deferral Plan. However, the terms governing the Company Deferrals will be
governed for the two year period of deferral by the terms of the

 

- 26 -



--------------------------------------------------------------------------------

award agreement entered into under the Omnibus Plan or the IPA Plan with respect
to the Long Term Incentive Award and not by this Deferral Plan except to the
extent the award agreement expressly refers to the terms of this Deferral Plan.
Notwithstanding the foregoing, if the Participant elects to defer the Company
Deferrals beyond the second anniversary of the end of the Performance Period,
the deferrals will be treated as made under this Deferral Plan for the period
following the second anniversary of the end of the Performance Period.

 

ARTICLE IV

 

CREDITING OF ACCOUNTS

 

1. Crediting of Deferred Compensation. Incentive Compensation or a Long Term
Incentive Award payment that a Participant has elected to defer under this
Deferral Plan shall be credited to the Participant’s Account as of the Trading
Day set by action of the Committee or, if the Committee does not act to set such
a day, on the second Trading Day which follows the date of approval of the
related Incentive Compensation or Long Term Incentive Award. If the Company
establishes an account for Company Deferrals pursuant to Section 5 of Article
III, the Company Deferrals shall be credited to such account as of the last
Trading Day in the Performance Period. Any Deferred Compensation credits under
this Section 1 which are allocable to the Interest Option shall be credited at
the dollar amount of such credits, and any Deferred Compensation and Company
Deferral credits under this Section 1 which are allocable to the Company Stock
Investment Option shall be credited as if the dollar amount of credits had been
invested in the Company’s Common Stock at the published closing price of the
Company’s Common Stock on the applicable Trading Day described in this
Section 1.

 

2. Crediting of Earnings and Reallocations.

 

(a) General Rules.

 

(i) Earnings shall be credited to a Participant’s Account based on the
investment option or options to which the Account has been allocated beginning
with the applicable Trading Day described in this Article IV.

 

(ii) Earnings on amounts reallocated in accordance with this Article IV shall be
credited to the Participant’s Account as of the applicable day or Trading Day
described for such reallocation in this Article IV.

 

(iii) Any amount distributed from a Participant’s Account pursuant to Article V
shall be credited with earnings through the last Trading Day of the month
preceding the month in which a distribution is to be made on a Payment Date
pursuant to Article V to the extent distributed from the portion of a
Participant’s Account allocated to the Company Stock Investment Option and shall
(subject to Section 2(d) of this Article IV) be credited with earnings through
the last day of the month preceding the month in which a distribution is to be
made on a Payment Date pursuant to Article V to the extent distributed from the
portion of a Participant’s Account allocated to the Interest Option.

 

- 27 -



--------------------------------------------------------------------------------

(iv) Company Deferrals shall be credited with earnings through the last Trading
Day in the period which ends on the second anniversary of the end of the
applicable Performance Period unless deferred further pursuant to a Deferral
Agreement.

 

(b) Interest Option. The portion of a Participant’s Account allocated or
reallocated to the Interest Option shall be credited with interest, compounded
monthly, while so allocated or reallocated at a rate equivalent to the then
published rate for computing the present value of future benefits at the time
cost is assignable under Cost Accounting Standard 415, Deferred Compensation, as
determined by the Secretary of the Treasury on a semi-annual basis pursuant to
Pub. L. 92-41, 85 Stat. 97.

 

(c) Company Stock Investment Option.

 

(i) The portion of a Participant’s Account allocated or reallocated to the
Company Stock Investment Option shall be credited when so allocated or
reallocated on the applicable Trading Day described in this Article IV as if
such amount had been invested in the Company’s Common Stock at the published
closing price of the Company’s Common Stock on such Trading Day.

 

(ii) The portion of the Participant’s Account Balance allocated to the Company
Stock Investment Option shall reflect any post-allocation appreciation or
depreciation in the market value of the Company’s Common Stock based on the
published closing price of the stock on the last Trading Day of each month and
shall reflect dividends paid and any other distributions made with respect to
the Company’s Common Stock.

 

(iii) Cash dividends shall be treated as if such dividends had been reinvested
in the Company’s Common Stock at the published closing price of the Company’s
Common Stock on the Trading Day on which the cash dividend is paid or, if the
dividend is paid on a day which is not a Trading Day, on the Trading Day which
immediately precedes the day the dividend is paid.

 

(iv) If any portion of a Participant’s Account is reallocated in accordance with
paragraph 6 (or paragraph 5 prior to October 1, 2004) of this Article IV from
the Company Stock Investment Option to the Interest Option, the reallocation
shall be credited to the Interest Option as if the Company’s Common Stock had
been bought or sold at the published closing price of the Company’s Common Stock
on the Trading Day on which the reallocation is effective, or if the
reallocation is effective as of the day that is not a Trading Day, the Trading
Day which immediate precedes the effective date of the reallocation.

 

(d) Interest Crediting For Late Payments. If any part of a Participant’s Account
is allocated to the Interest Option as of a Payment Date and payment does not
commence by the last day of the month in which the Payment Date occurs, earnings
shall be credited on such part of the Participant’s Account from

 

- 28 -



--------------------------------------------------------------------------------

the last day of the month preceding the Payment Date to the last day of the
month preceding the month the late payment actually is made at the rate set
forth under Section 2(b) of this Article IV. All the interest credited under
this Section 2(d) of this Article IV with respect to a late payment shall be
paid on the date the late payment is first made.

 

3. Election of Investment Options. A Participant’s investment elections for a
particular type of award for an Award Year shall be made in his or her Deferral
Agreement for such Award Year, and no Participant shall (except as provided for
in Section 6 and Section 7 of this Article IV) have the right to modify or
revoke any such election after the time the Participant no longer has the right
to modify or revoke a Deferral Agreement under Section 1 of Article III. A
Participant’s allocations between investment options shall be subject to such
minimum allocations as the Committee may establish.

 

4. Special Rule for Section 16 Persons. An election by a Section 16 Person to
have any Deferred Compensation allocated to the Company Stock Investment Option
shall be effective on the Trading Day described in Section 1 of this Article IV
unless he or she delivers the related Deferral Agreement to the Company less
than six months before such Trading Day. If he or she delivers the related
Deferral Agreement to the Company less than six months before such date, his or
her Company Stock Investment Option election automatically shall be treated as
an Interest Option election under Section 1 of this Article IV until the first
Trading Day of the seventh month following the month in which the Deferral
Agreement is delivered to the Company. The Deferred Compensation so allocated to
the to the Interest Option together with any related interest credits shall by
operation of this Deferral Plan automatically be reallocated and credited to the
Company Stock Investment Option on such Trading Day in accordance with
Section 2(b) of this Article IV.

 

Reallocations to Interest Option (deleted effective September 30, 2004). If
benefit payments to a Participant or Beneficiary are to be paid or commenced to
be paid over a period that extends more than six months after the date of the
Participant’s termination of employment with the Company, the Participant or
Beneficiary, as applicable, may make a one-time irrevocable election under this
Section 5 at any time after the Participant’s termination of employment and
before the completion of benefit payments to have the portion of the
Participant’s Account that is allocated to the Company Stock Investment Option
reallocated to the Interest Option. A reallocation under this Section 5 shall
take effect as of the first Trading Day of the month following the month in
which an executed reallocation election is delivered to the Company, provided an
election by a Participant or Beneficiary who is a Section 16 Person on the date
the election is delivered to the Company shall be effective only if such
election satisfies on such date all the requirements of the exemption under Rule
l6b-3 of the Exchange Act for a “discretionary transaction” or otherwise would
not result in a short swing profit recovery pursuant to Rule 16b-3 under the
Exchange Act. In the event such election does not satisfy the exemption pursuant
to Rule l6b-3 under the Exchange Act for a “discretionary transaction” and if
giving effect to the election would result in liability under Section 16(b) of
the Exchange Act, the election shall not be given effect until the first Trading
Day of the month following the month in which the election could be given effect
without creating liability under Section 16(b) of the Exchange Act.
Notwithstanding anything herein to the contrary, no election may be made under

 

- 29 -



--------------------------------------------------------------------------------

this Section 5 after September 15, 2004, and any such election made during
September 2004 will be valued and take effect as of September 30, 2004.

 

5. One-Time Reallocation Right.

 

(a) General Rule. Subject to Section 5(b) of this Article IV, a Participant or
Beneficiary may during a Reallocation Election Period execute and deliver to the
Company an election made on such form and in such manner as prescribed by the
Committee to the Company to reallocate all or a portion (in five (5) percent
increments) of his or her Account Balance (other than Company Deferrals) which
is then allocated to one investment option to the other investment option. Any
such election shall be irrevocable when received by the Company, and the
reallocation which the Participant or Beneficiary elects shall be effective as
of the Reallocation Effective Date that immediately follows the end of the
Reallocation Election Period in which his or her election becomes irrevocable.
Only one reallocation election may be made by a Participant or Beneficiary with
the result that a reallocation made in one Reallocation Election Period will
preclude a reallocation election in a subsequent Reallocation Election Period.

 

(b) Exception. If a Participant or a Beneficiary is a Section 16 Person on any
date in a Reallocation Election Period and delivers an election to the Company
in such period, such election shall have no force or effect under Section 6(a)
unless such election complies with the exemption under Rule l6b-3 of the
Exchange Act for a “discretionary transaction”.

 

(c) Additional Credit. The Company shall credit to the Account of each
Participant or Beneficiary that has Deferred Compensation (other than Company
Deferrals) credited to the Stock Investment Option as of September 30, 2004 an
amount equal to the greater of (i) $24.95 per Account Balance; or (ii) $0.10 for
each whole share of Common Stock reflected in the Participant’s or Beneficiary’s
Account Balance (exclusive of Company Deferrals). Such amount shall be allocated
and credited to the Interest Option as of September 30, 2004, after taking into
account any reallocation under Section 6(a) of this Article IV.

 

ARTICLE V

 

PAYMENT OF BENEFITS

 

1. General.

 

(a) Account Balance and Elections. The Company’s liability to pay benefits to a
Participant or Beneficiary under this Deferral Plan shall be measured by and
shall in no event exceed the Participant’s Account Balance. Except as otherwise
provided in this Deferral Plan (including but not limited to Section 5 of
Article III with respect to Company Deferrals), a Participant’s Account Balance
shall be paid to him in accordance with the Participant’s elections under this
Article V.

 

(b) Cash Only Payment. With respect to benefit payments made on a Payment Date
which is on or before September 30, 2004, all such benefit payments shall be

 

- 30 -



--------------------------------------------------------------------------------

made in accordance with the terms of this Deferral Plan as in effect on such
date in cash and, except as otherwise provided under such terms, shall reduce
allocations to the Interest Option and the Company Stock Investment Option in
the same proportions that the Participant’s Account Balance is allocated between
those investment options at the end of the month preceding the date of
distribution. Notwithstanding the foregoing, no amount of Deferred Compensation
shall be distributed to a Section 16 Person under this Deferral Plan which is
attributable to the Stock Investment Option unless such amount was allocated to
the Participant’s Account in accordance with Section 1 of Article 4 at least six
months prior to the date of distribution or no portion of such amount was
allocated to the Company Stock Investment Option in the six months prior to
distribution.

 

(c) Cash and Stock Payments. With respect to benefit payments made after
September 30, 2004, all such benefit payments shall be made in cash to the
extent a Participant’s Account is allocated to the Interest Option or is
attributable to Company Deferrals and shall be made in whole shares of the
Company’s Common Stock to the extent that a Participant’s Account is allocated
to the Company Stock Investment Option (other than with respect to Company
Deferrals) and, except as otherwise provided, shall reduce allocations to the
Interest Option and the Company Stock Investment Option in the same proportions
that the Participant’s Account Balance is allocated between those investment
options at the end of the month preceding the date of distribution.
Notwithstanding the foregoing, no amount of Deferred Compensation shall be
distributed to a Section 16 Person under this Deferral Plan unless such amount
was allocated to the Participant’s Account in accordance with Section 1 of
Article 4 at least six months prior to the date of distribution At the Company’s
discretion a distribution of Common Stock may be made directly to a Participant
or to a brokerage account opened in the name of the Participant. When an Account
is distributed in a lump sum or, if an Account is distributed in installments,
when the final installment is made, cash shall be distributed at that time in
lieu of any fractional share of Common Stock. The cash distribution in lieu of
fractional shares shall be based on the published closing price of the Company’s
Common Stock on the last Trading Day of the month preceding the date the
distribution is scheduled to be made.

 

2. Election for Commencement of Payment. At the time a Participant first
completes a Deferral Agreement, he or she shall elect from among the following
options governing the date on which the payment of benefits shall commence:

 

  (A) Payment to begin on the Payment Date next following the date of the
Participant’s termination of employment with the Company for any reason.

 

  (B) Payment to begin on the first Payment Date of the year next following the
year in which the Participant terminates employment with the Company for any
reason.

 

  (C) Payment to begin on the Payment Date next following the date on which the
Participant has both terminated employment with the Company for any reason and
attained the age designated by the Participant in the Deferral Agreement.

 

- 31 -



--------------------------------------------------------------------------------

Notwithstanding a Participant’s election, any payment of benefits in the form of
shares of Common Stock that would otherwise commence within six months of the
date on which a Participant ceased to be Section 16 Person shall not be paid on
that date but instead shall be paid on the first Payment Date that is at least
six months after the date on which that Participant ceased to be a Section 16
Person.

 

3. Election for Form of Payment. At the time a Participant first completes a
Deferral Agreement, he or she shall elect the form of payment of his or her
Account Balance from among the following options:

 

  (A) A lump sum.

 

  (B) Annual installment payments for a period of years designated by the
Participant, which shall not exceed fifteen (15) annual installments. The amount
of each annual payment shall be determined by dividing the Participant’s Account
Balance at the end of the month prior to such payment by the number of
installment payments then remaining in the designated installment period. The
installment period may be shortened, in the sole discretion of the Committee, if
the Committee at any time determines that the amount of the annual payments that
would be made to the Participant during the designated installment period would
be too small to justify the maintenance of the Participant’s Account and the
processing of payments.

 

4. Prospective Change of Payment Elections.

 

(a) Notwithstanding anything to the contrary in this Article V, a Participant
may make an election with respect to the commencement of payment (from among the
options set forth in Section 2(A), (B), or (C) above) and form of payment (from
among the options set forth in Section 3(A) or (B) above) of his or her entire
Account Balance, or with respect to specific Award Years, by executing and
delivering to the Company an election form on or after October 1, 2002 in such
form as prescribed by the Company. If a Participant has different payment
options in effect with respect to his or her Account Balance, the Company shall
maintain sub-accounts for the Participant to determine the amounts subject to
each payment election; however, no election or modification of an election will
be accepted if it would require the Company to maintain more than five
sub-accounts within the Participant’s Account in order to make payments in
accordance with the Participant’s elections.

 

(b) In the event a Participant does not make a valid election with respect to
the commencement of payment and form of benefit for an Award Year commencing on
or after October 1, 2002, the Participant will be deemed to have elected that
payment of benefits with respect to that Award Year be made in a lump sum on or
about the Payment Date next following the date of the Participant’s termination
of employment.

 

(c) A Participant’s election with respect to an Award Year (including a “deemed
election” in accordance with the preceding paragraph) shall remain in effect
unless and until such election is modified by a subsequent election in
accordance with the second preceding paragraph above.

 

- 32 -



--------------------------------------------------------------------------------

(d) To constitute a valid election by a Participant making a prospective change
to a previous election, the prospective election must be executed and delivered
to the Company (i) at least six months before the date the first payment would
be due under the Participant’s previous election and (ii) in a different
calendar year than the date the first payment would be due under the
Participant’s previous election. In the event an election fails to satisfy the
provisions set forth in this paragraph, such election shall be void and, if such
an election is void, payment shall be made in accordance with the most recent
election which was valid. In addition, no prospective election will be
considered valid to the extent the prospective election would (i) result in a
payment being made within six months of the date of the prospective election or
(ii) result in a payment under the prospective election in the same calendar
year as the date of the prospective election. In the event a prospective
election fails to satisfy the provisions set forth in the preceding sentence,
the first payment under the prospective election will be delayed until the first
Payment Date that is both (i) at least six months after the date of the
prospective election and (ii) in a calendar year after the date of the
prospective election.

 

(e) A Participant may not make or modify an election with respect to
commencement of payment or form of payment after the date a Participant
terminates employment.

 

5. Acceleration upon Early Termination. Notwithstanding a Participant’s payment
elections under this Article V, if the Participant terminates employment with
the Company other than by reason of layoff, death or disability and before the
Participant is eligible to commence receiving retirement benefits under a
pension plan maintained by the Company (or before the Participant has attained
age 55 if the Participant does not participate in such a pension plan), except
as provided in Section 5 of Article III with respect to Company Deferrals, the
Participant’s Account Balance shall be distributed to him or her in a lump sum
on or about the Payment Date next following the date of the Participant’s
termination of employment with the Company; provided, however, that if a
distribution in accordance with the provisions of this Section 5 would otherwise
result in a nonexempt short-swing transaction under Section 16(b) of the
Exchange Act, the date of distribution with respect to any Section 16 Person
shall be delayed until the earliest date upon which the distribution either
would not result in a nonexempt short-swing transaction or would otherwise not
result in liability under Section 16(b) of the Exchange Act.

 

6. Acceleration Upon Conflict of Interest. Notwithstanding a Participant’s
payment elections under this Article V, if following a Participant’s termination
of employment with the Company, the Participant takes a position (or accepts a
position) with a governmental entity, agency, or instrumentality and that
employer has determined or indicated that the Participant’s continued
participation in the Plan may constitute a conflict of interest precluding the
Participant from continuing in his position (or from accepting an offered
position) with that employer or subjecting the Participant to penalty, sanction,
or otherwise limiting the Participant’s responsibilities for that employer,
except as provided in Section 5 of Article III with respect to Company
Deferrals, then the Participant’s Account Balance shall be distributed to him or
her in a lump sum as soon as practical following the later of (i) the date on
which the Participant

 

- 33 -



--------------------------------------------------------------------------------

commences employment with the government employer; or (ii) the date on which it
is determined or indicated that the conflict of interest may exist.

 

7. Death Benefits.

 

(a) General Rule. Upon the death of a Participant before a complete distribution
of his or her Account Balance, the Account Balance will be paid to the
Participant’s Beneficiary in accordance with the payment elections applicable to
the Participant. If a Participant dies while actively employed or otherwise
before the payment of benefits has commenced, payments to the Beneficiary shall
commence on the date payments to the Participant would have commenced, taking
account of the Participant’s termination of employment (by death or before) and,
if applicable, by postponing commencement until after the date the Participant
would have attained the commencement age specified by the Participant. Whether
the Participant dies before or after the commencement of distributions, payments
to the Beneficiary shall be made for the period or remaining period elected by
the Participant.

 

(b) Special Rule. Notwithstanding Section 7(a) of this Article V, in the event
that a Participant dies before the Participant’s entire Account Balance has been
distributed, the Committee, in its sole discretion, may modify the timing of
distributions from the Participant’s Account, including the commencement date
and number of distributions, if it concludes that such modification is necessary
to relieve the financial burdens of the Participant’s Beneficiary; provided,
however, that if a distribution in accordance with the provisions of this
Section 7(b) from the portion of the Participant’s Account allocated to the
Company Stock Investment Option would otherwise result in a nonexempt
short-swing transaction under Section 16(b) of the Exchange Act, the date of
distribution with respect to such portion to any Section 16 Person shall be
delayed until the earliest date upon which the distribution either would not
result in a nonexempt short-swing transaction or would otherwise not result in
liability under Section 16(b) of the Exchange Act.

 

8. Early Distributions in Special Circumstances. Notwithstanding a Participant’s
payment elections under this Article V, a Participant or Beneficiary may request
an earlier distribution in the following limited circumstances (except as
provided in Section 5 of Article III with respect to Company Deferrals):

 

(a) Hardship Distributions. A Participant may apply for a hardship distribution
pursuant to this Section 8(a) on such form and in such manner as the Committee
shall prescribe and, subject to the last sentence of this Section 8(a) with
respect to Section 16 Persons, the Committee shall have the power and discretion
at any time to approve a payment to a Participant if the Committee determines
that the Participant is suffering from a serious financial emergency caused by
circumstances beyond the Participant’s control which would cause a hardship to
the Participant unless such payment were made. Any such hardship payment will be
in a lump sum and will not exceed the lesser of (i) the amount necessary to
satisfy the financial emergency (taking account of the income tax liability
associated with the distribution), or (ii) the Participant’s Account Balance;
provided, however, that if a distribution in accordance with the provisions of
this Section 8(a) from the portion of the Participant’s Account

 

- 34 -



--------------------------------------------------------------------------------

allocated to the Company Stock Investment Option would otherwise result in a
nonexempt short-swing transaction under Section 16(b) of the Exchange Act, the
date of distribution with respect to such portion to such Section 16 Person
shall be delayed until the earliest date upon which the distribution either
would not result in a nonexempt short-swing transaction or would otherwise not
result in liability under Section 16(b) of the Exchange Act.

 

(b) Withdrawal with Forfeiture. A Participant may elect on such form and in such
manner as the Committee shall prescribe at any time to withdraw ninety percent
(90%) of the amount credited to the Participant’s Account. If such a withdrawal
is made, the remaining ten percent (10%) of the Participant’s Account shall be
permanently forfeited, and the Participant will be prohibited from deferring any
amount under the Deferral Plan for the Award Year in which the withdrawal is
received (or the first Award Year in which any portion of the withdrawal is
received); provided, however, that if a distribution in accordance with the
provisions of this Section 8(b) from the portion of the Participant’s Account
allocated to the Company Stock Investment Option would otherwise result in a
nonexempt short-swing transaction under Section 16(b) of the Exchange Act, the
date of distribution with respect to such portion to any Section 16 Person shall
be delayed until the earliest date upon which the distribution either would not
result in a nonexempt short-swing transaction or would otherwise not result in
liability under Section 16(b) of the Exchange Act.

 

(c) Disability. If the Committee determines that a Participant has become
permanently disabled before the Participant’s entire Account Balance has been
distributed, the Committee, in its sole discretion, may modify the timing of
distributions from the Participant’s Account, including the commencement date
and number of distributions, if it concludes that such modification is necessary
to relieve the financial burdens of the Participant; provided, however, that if
a distribution in accordance with the provisions of this Section 8(c) from the
portion of the Participant’s Account allocated to the Company Stock Investment
Option would otherwise result in a nonexempt short-swing transaction under
Section 16 (b) of the Exchange Act, the date of distribution with respect to
such portion to any Section 16 Person shall be delayed until the earliest date
upon which the distribution either would not result in a nonexempt short-swing
transaction or would otherwise not result in liability under Section 16(b) of
the Exchange Act.

 

9. Acceleration upon Change in Control.

 

(a) Notwithstanding any other provision of the Deferral Plan, except as provided
in Section 5 of Article III with respect to Company Deferrals, the Account
Balance of each Participant shall be distributed in a single lump sum within
fifteen (15) calendar days following a “Change in Control.”

 

- 35 -



--------------------------------------------------------------------------------

(b) For purposes of this Deferral Plan, a Change in Control shall include and be
deemed to occur upon the following events:

 

(1) A tender offer or exchange offer is consummated for the ownership of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding voting securities entitled to vote in the
election of directors of the Company.

 

(2) The Company is merged, combined, consolidated, recapitalized or otherwise
reorganized with one or more other entities that are not Subsidiaries and, as a
result of the merger, combination, consolidation, recapitalization or other
reorganization, less than 75% of the outstanding voting securities of the
surviving or resulting corporation shall immediately after the event be owned in
the aggregate by the stockholders of the Company (directly or indirectly),
determined on the basis of record ownership as of the date of determination of
holders entitled to vote on the action (or in the absence of a vote, the day
immediately prior to the event).

 

(3) Any person (as this term is used in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act, but excluding any person described in and satisfying the
conditions of Rule 13d-1 (b)(1) thereunder), becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities entitled to vote in the election of
directors of the Company.

 

(4) At any time within any period of two years after a tender offer, merger,
combination, consolidation, recapitalization, or other reorganization or a
contested election, or any combination of these events, the “Incumbent
Directors” shall cease to constitute at least a majority of the authorized
number of members of the Board. For purposes hereof, “Incumbent Directors” shall
mean the persons who were members of the Board immediately before the first of
these events and the persons who were elected or nominated as their successors
or pursuant to increases in the size of the Board by a vote of at least
three-fourths of the Board members who were then Board members (or successors or
additional members so elected or nominated).

 

(5) The stockholders of the Company approve a plan of liquidation and
dissolution or the sale or transfer of substantially all of the Company’s
business and/or assets as an entirety to an entity that is not a Subsidiary.

 

(c) Notwithstanding the provisions of Section 9(a), if a distribution in
accordance with the provisions of Section 9(a) would result in a nonexempt
short-swing transaction under Section 16(b) of the Exchange Act with respect to
any Section 16 Person, then the date of distribution to such Section 16 Person
shall be delayed until the earliest date upon which the distribution either
would not result

 

- 36 -



--------------------------------------------------------------------------------

in a nonexempt short-swing transaction or would otherwise not result in
liability under Section 16(b) of the Exchange Act.

 

(d) This Section 9 shall apply only to a Change in Control of Lockheed Martin
Corporation and shall not cause immediate payout of Deferred Compensation in any
transaction involving the Company’s sale, liquidation, merger, or other
disposition of any subsidiary.

 

(e) The Committee may cancel or modify this Section 9 at any time prior to a
Change in Control. In the event of a Change in Control, this Section 9 shall
remain in force and effect, and shall not be subject to cancellation or
modification for a period of five years, and any defined term used in Section 9
shall not, for purposes of Section 9, be subject to cancellation or modification
during the five-year period.

 

10. Deductibility of Payments. In the event that the payment of benefits in
accordance with the Participant’s elections under this Article V would prevent
the Company from claiming an income tax deduction with respect to any portion of
the benefits paid, the Committee shall have the right to modify the timing of
distributions from the Participant’s Account as necessary to maximize the
Company’s tax deductions. In the exercise of its discretion to adopt a modified
distribution schedule, the Committee shall undertake to have distributions made
at such times and in such amounts as most closely approximate the Participant’s
elections, consistent with the objective of maximum deductibility for the
Company. The Committee shall have no authority to reduce a Participant’s Account
Balance or to pay aggregate benefits less than the Participant’s Account Balance
in the event that all or a portion thereof would not be deductible by the
Company.

 

11. Change of Law. Notwithstanding anything to the contrary herein, if the
Committee determines in good faith, based on consultation with counsel, that the
federal income tax treatment or legal status of the Plan has or may be adversely
affected by a change in the Internal Revenue Code, Title I of the Employee
Retirement Income Security Act of 1974, or other applicable law or by an
administrative or judicial construction thereof, the Committee may direct that
the Accounts of affected Participants or of all Participants be distributed as
soon as practicable after such determination is made, to the extent deemed
necessary or advisable by the Committee to cure or mitigate the consequences, or
possible consequences of, such change in law or interpretation thereof.

 

12. Tax Withholding. To the extent required by law, the Company shall withhold
from benefit payments hereunder, or with respect to any Incentive Compensation
or Long Term Incentive Award payment deferred hereunder or credit contributed by
the Company under Article IV, any Federal, state, or local income or payroll
taxes required to be withheld and shall furnish the recipient and the applicable
government agency or agencies with such reports, statements, or information as
may be legally required.

 

- 37 -



--------------------------------------------------------------------------------

ARTICLE VI

 

EXTENT OF PARTICIPANTS’ RIGHTS

 

1. Unfunded Status of Plan. This Deferral Plan constitutes a mere contractual
promise by the Company to make payments in the future, and each Participant’s
rights shall be those of a general, unsecured creditor of the Company. No
Participant shall have any beneficial interest in any specific assets that the
Company may hold or set aside in connection with this Deferral Plan.
Notwithstanding the foregoing, to assist the Company in meeting its obligations
under this Deferral Plan, the Company may set aside assets in a trust described
in Revenue Procedure 92-64, 1992-2 C.B. 422, and the Company may direct that its
obligations under this Deferral Plan be satisfied by payments out of such trust.
The assets of any such trust will remain subject to the claims of the general
creditors of the Company. It is the Company’s intention that the Deferral Plan
be unfunded for Federal income tax purposes and for purposes of Title I of the
Employee Retirement Income Security Act of 1974.

 

2. Nonalienability of Benefits. A Participant’s rights under this Deferral Plan
shall not be assignable or transferable and any purported transfer, assignment,
pledge or other encumbrance or attachment of any payments or benefits under this
Deferral Plan, or any interest therein shall not be permitted or recognized,
other than the designation of, or passage of payment rights to, a Beneficiary.

 

ARTICLE VII

 

AMENDMENT OR TERMINATION

 

1. Amendment. The Board may amend, modify, suspend or discontinue this Deferral
Plan at any time subject to any shareholder approval that may be required under
applicable law, provided, however, that no such amendment shall have the effect
of reducing a Participant’s Account Balance or postponing the time when a
Participant is entitled to receive a distribution of his Account Balance.
Further, no amendment may alter the formula for crediting interest to
Participants’ Accounts with respect to amounts for which deferral elections have
previously been made, unless the amended formula is not less favorable to
Participants than that previously in effect, or unless each affected Participant
consents to such change.

 

2. Termination. The Board reserves the right to terminate this Plan at any time
and to pay all Participants their Account Balances in a lump sum immediately
following such termination or at such time thereafter as the Board may
determine; provided, however, that if a distribution in accordance with the
provisions of this Section 2 would otherwise result in a nonexempt short-swing
transaction under Section 16(b) of the Exchange Act, the date of distribution
with respect to any Section 16 Person shall be delayed until the earliest date
upon which the distribution either would not result in a nonexempt short-swing
transaction or would otherwise not result in liability under Section 16(b) of
the Exchange Act.

 

3. Transfer of Liability. The Board reserves the right to transfer to another
entity all of the obligations of Company with respect to a Participant under
this Plan if such

 

- 38 -



--------------------------------------------------------------------------------

entity agrees pursuant to a binding written agreement to assume all of the
obligations of the Company under this Plan with respect to such Participant.

 

ARTICLE VIII

 

ADMINISTRATION

 

1. The Committee. This Deferral Plan shall be administered by the Compensation
Committee of the Board or such other committee of the Board as may be designated
by the Board and constituted so as to permit this Deferral Plan to comply with
the disinterested administration requirements of Rule 16b-3 of the Exchange Act.
The members of the Committee shall be designated by the Board. A majority of the
members of the Committee (but not fewer than two) shall constitute a quorum. The
vote of a majority of a quorum or the unanimous written consent of the Committee
shall constitute action by the Committee. The Committee shall have full
authority to interpret the Plan, and interpretations of the Plan by the
Committee shall be final and binding on all parties.

 

2. Delegation and Reliance. The Committee may delegate to the officers or
employees of the Company the authority to execute and deliver those instruments
and documents, to do all acts and things, and to take all other steps deemed
necessary, advisable or convenient for the effective administration of this
Deferral Plan in accordance with its terms and purpose, except that the
Committee may not delegate any authority the delegation of which would cause
this Deferral Plan to fail to satisfy the applicable requirements of Rule 16b-3.
In making any determination or in taking or not taking any action under this
Deferral Plan, the Committee may obtain and rely upon the advice of experts,
including professional advisors to the Company. No member of the Committee or
officer of the Company who is a Participant hereunder may participate in any
decision specifically relating to his or her individual rights or benefits under
the Deferral Plan.

 

3. Exculpation and Indemnity. Neither the Company nor any member of the Board or
of the Committee, nor any other person participating in any determination of any
question under this Deferral Plan, or in the interpretation, administration or
application thereof, shall have any liability to any party for any action taken
or not taken in good faith under this Deferral Plan or for the failure of the
Deferral Plan or any Participant’s rights under the Deferral Plan to achieve
intended tax consequences, to qualify for exemption or relief under Section 16
of the Exchange Act and the rules thereunder, or to comply with any other law,
compliance with which is not required on the part of the Company.

 

4. Facility of Payment. If a minor, person declared incompetent, or person
incapable of handling the disposition of his or her property is entitled to
receive a benefit, make an application, or make an election hereunder, the
Committee may direct that such benefits be paid to, or such application or
election be made by, the guardian, legal representative, or person having the
care and custody of such minor, incompetent, or incapable person. Any payment
made, application allowed, or election implemented in accordance with this
Section shall completely discharge the Company and the Committee from all
liability with respect thereto.

 

- 39 -



--------------------------------------------------------------------------------

5. Proof of Claims. The Committee may require proof of the death, disability,
incompetency, minority, or incapacity of any Participant or Beneficiary and of
the right of a person to receive any benefit or make any application or
election.

 

6. Claim Procedures. If a claim under this Deferral Plan is denied by the
Committee, the Committee shall communicate such denial and shall provide an
opportunity to appeal such denial in a manner which the Committee deems
appropriate under the circumstances, which may include following the then
applicable claims procedures under the Employee Retirement Income Security Act
of 1974, as amended.

 

ARTICLE IX

 

GENERAL AND MISCELLANEOUS PROVISIONS

 

1. Neither this Deferral Plan, a Company Deferral nor a Participant’s Deferral
Agreement, either singly or collectively, shall in any way obligate the Company
to continue the employment of a Participant with the Company, nor does either
this Deferral Plan, a Company Deferral or a Deferral Agreement limit the right
of the Company at any time and for any reason to terminate the Participant’s
employment. In no event shall this Deferral Plan, a Company Deferral or a
Deferral Agreement, either singly or collectively, by their terms or
implications constitute an employment contract of any nature whatsoever between
the Company and a Participant. In no event shall this Deferral Plan, a Company
Deferral or a Deferral Agreement, either singly or collectively, by their terms
or implications in any way obligate the Company to award Incentive Compensation,
grant any award under the Omnibus Plan or IPA Plan or make any Long Term
Incentive Award payment to any Eligible Employee for any Award Year, whether or
not the Eligible Employee is a Participant in the Deferral Plan for that Award
Year, nor in any other way limit the right of the Company to change an Eligible
Employee’s compensation or other benefits.

 

2. Neither Incentive Compensation nor Long Term Incentive Award payments
deferred under this Deferral Plan shall be treated as compensation for purposes
of calculating the amount of a Participant’s benefits or contributions under any
pension, retirement, or other plan maintained by the Company, except as provided
in such other plan.

 

3. Any written notice to the Company referred to herein shall be made by mailing
or delivering such notice to the Company at 6801 Rockledge Drive, Bethesda,
Maryland 20817, to the attention of the Vice President, Human Resources. Any
written notice to a Participant shall be made by delivery to the Participant in
person, through electronic transmission, or by mailing such notice to the
Participant at his or her last-known place of residence or business address.

 

4. In the event it should become impossible for the Company or the Committee to
perform any act required by this Deferral Plan, the Company or the Committee may
perform such other act as it in good faith determines will most nearly carry out
the intent and the purpose of this Deferral Plan.

 

- 40 -



--------------------------------------------------------------------------------

5. By electing to become a Participant hereunder, each Eligible Employee shall
be deemed conclusively to have accepted and consented to all of the terms of
this Deferral Plan and all actions or decisions made by the Company, the Board,
or Committee with regard to the Deferral Plan.

 

6. The provisions of this Deferral Plan and the Deferral Agreements hereunder
shall be binding upon and inure to the benefit of the Company, its successors,
and its assigns, and to the Participants and their heirs, executors,
administrators, and legal representatives.

 

7. A copy of this Deferral Plan shall be available for inspection by
Participants or other persons entitled to benefits under the Deferral Plan at
reasonable times at the offices of the Company.

 

8. The validity of this Deferral Plan or any of its provisions shall be
construed, administered, and governed in all respects under and by the laws of
the State of Maryland, except as to matters of Federal law. If any provisions of
this instrument shall be held by a court of competent jurisdiction to be invalid
or unenforceable, the remaining provisions hereof shall continue to be fully
effective.

 

9. This Deferral Plan and its operation, including but not limited to, the
mechanics of deferral elections, the issuance of securities, if any, or the
payment of cash hereunder is subject to compliance with all applicable federal
and state laws, rules and regulations (including but not limited to state and
federal insider trading, registration, reporting and other securities laws) and
such other approvals by any listing, regulatory or governmental authority as
may, in the opinion of counsel for the Company, be necessary or advisable in
connection therewith.

 

10. It is the intent of the Company that this Deferral Plan satisfy and be
interpreted in a manner, that, in the case of Participants who are or may be
Section 16 Persons, satisfies any applicable requirements of Rule 16b-3 of the
Exchange Act or other exemptive rules under Section 16 of the Exchange Act and
will not subject Section 16 Persons to short-swing profit liability thereunder.
If any provision of this Deferral Plan would otherwise frustrate or conflict
with the intent expressed in this Section 10, that provision to the extent
possible shall be interpreted and deemed amended so as to avoid such conflict.
To the extent of any remaining irreconcilable conflict with this intent, the
provision shall be deemed disregarded. Similarly, any action or election by a
Section 16 Person with respect to the Deferral Plan to the extent possible shall
be interpreted and deemed amended so as to avoid liability under Section 16 or,
if this is not possible, to the extent necessary to avoid liability under
Section 16, shall be deemed ineffective. Notwithstanding anything to the
contrary in this Deferral Plan, the provisions of this Deferral Plan may at any
time be bifurcated by the Board or the Committee in any manner so that certain
provisions of this Deferral Plan are applicable solely to Section 16 Persons.
Notwithstanding any other provision of this Deferral Plan to the contrary, if a
distribution which would otherwise occur is prohibited or proposed to be delayed
because of the provisions of Section 16 of the Exchange Act or the provisions of
the Deferral Plan designed to ensure compliance with Section 16, the Section 16
Person involved may affirmatively elect in writing to have the distribution
occur in any event; provided that the Section 16 Person shall concurrently

 

- 41 -



--------------------------------------------------------------------------------

enter into arrangements satisfactory to the Committee in its sole discretion for
the satisfaction of any and all liabilities, costs and expenses arising from
this election.

 

11. This Deferral Plan, allocations to and from the Company Stock Investment
Option and the issuance and delivery of shares of Common Stock and/or other
securities or property or the payment of cash under this Deferral Plan, are
subject to compliance with all applicable federal and state laws, rules and
regulations (including but not limited to state and federal insider trading,
registration, reporting and other securities laws and federal margin
requirements) and to such approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for the Company be necessary or
advisable to comply with all legal requirements. Any securities delivered under
this Deferral Plan shall be subject to such restrictions (and the person
acquiring such securities shall, if requested by the Company provide such
evidence, assurance and representations to the Company as to compliance with any
thereof) as counsel to the Company may deem necessary or desirable to assure
compliance with all applicable legal requirements.

 

12. Notwithstanding any other provision of this Deferral Plan, each Eligible
Employee who is a Section 16 Person and has entered into a Deferral Agreement
prior to the initial distribution of a prospectus relating to this Deferral Plan
shall be entitled, during a ten-business-day period following the initial
distribution of that prospectus, to make an irrevocable election to (i) receive
a distribution of all or any portion of his or her Account Balance attributable
to Deferred Compensation for the 1995 Award Year during the seventh month
following the month of the election, or (ii) reallocate all or any part of his
or her Account Balance attributable to Deferred Compensation for the 1995 Award
Year to a different investment option as of the end of the sixth month following
the month of the election.

 

13. At no time shall the aggregate Account Balances of all Participants to the
extent allocated to the Company Stock Investment Option exceed an amount equal
to the then fair market value of 5,000,000 shares of the Company’s Common Stock,
nor shall the cumulative amount of Incentive Compensation and Long Term
Incentive Award payments deferred under this Deferral Plan by all Eligible
Employees for all Award Years exceed $250,000,000.

 

14. Whenever a signature notice or delivery of a document is required or
appropriate under this Deferral Plan, signature, notice or delivery may be
accomplished by paper or written format or, to the extent authorized by the
Committee, by electronic means. In the event the Committee authorizes electronic
means for the signature, notice or delivery of a document under this Deferral
Plan, the electronic record or confirmation of that signature, notice or
delivery maintained by or on behalf of the Committee shall for purposes of this
Deferral Plan be treated as if it was a written signature or notice and was
delivered in the manner provided herein for a written document.

 

- 42 -



--------------------------------------------------------------------------------

ARTICLE X

 

EFFECTIVE DATE AND SHAREHOLDER APPROVAL

 

This Deferral Plan was adopted by the Board on July 27, 1995 and became
effective upon adoption to awards of Incentive Compensation for the Company’s
fiscal year ending December 31, 1995 and subsequent fiscal years; provided,
however, that with respect to Section 16 Persons, the availability of the
Company Stock Investment Option is conditioned upon the approval of this
Deferral Plan by the stockholders of Lockheed Martin Corporation. In the event
that this Deferral Plan is not approved by the stockholders, then Section 16
Persons shall not be entitled to have Deferred Compensation allocated to the
Company Stock Investment Option; any prior elections by Section 16 Persons to
have allocations made to the Company Stock Investment Option shall retroactively
be deemed ineffective, and the Account Balances of those Section 16 Persons
shall be restated as if all of their Deferred Compensation had been allocated to
the Interest Option at all times. Subsequent amendments to the Deferral Plan are
effective as of the date stated in the amendment or the adopting resolution.

 

This Deferral Plan has been amended and restated effective as of the date stated
on the first page herein.

 

- 43 -